Title: To James Madison from Alexander J. Dallas, 26 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir.
                        26 May 1815
                    
                    I had prepared a letter to Genl. Brown, respecting the surrender of the Fort at Michillimackinac, before I received your favor of the 24. instant. Every consideration presses that object upon our attention; and an early possession must be insisted on, by all means, except force. If the delay continues until Mr. Monroe’s return, you will, perhaps, think it right to address Mr. Baker on the subject. The views which I have taken of the posts to be introduced into the Indian country, contemplate a gradual, but steady, operation, which may be completed in two, or three, years. We have no answer from Col. Hawkins.
                    The Secretary of the Navy, Commodore Chauncey, and myself, concur in the view, which Genl. Brown has taken, of the expediency of transforming the naval and military station from Sacket’s Harbour to Henderson’s Bay. They concur, too, in the opinion, that the Ships at Sacket’s Harbour, should be finished for launching; and, when launched, should be removed to Henderson’s Bay and sunk. If left on the Stocks, they will perish in two years; and they cannot be launched and sunk at Sacket’s harbour. The expence of finishing them will amount to a sum of about 50,000 Dollars; and the expence of purchasing a site for the military and naval station at Henderson’s Bay, will be about 2 or 3 dollars per acre. It would, I think, however, be wise to purchase the peninsula included within a line run from the head of the Bay to the mouth of Stoney Creek. The subject will remain for your consideration at Washington; but, in the meantime, I will request Genl. Brown to ascertain the quantity of land, the price &c and to make a conditional arrangement, so as to avoid binding the Government to purchase, but, at the same time, prevent the price being raised upon us.
                    Mr. Crowninshield has, I presume, mentioned to you the difference of opinion, which has arisen between him and the Board of Navy Commissioners. The occurrence was anticipated, and stated to Mr. Jones, when he shewed me his plan. It appears to me to be a plain case in favor of the Secretary of the Navy; but a case of some delicacy. The style of the Board was improper, even if their claims were correct. I am afraid that the employment of Goldsborough has been injurious; but I fear still more, that our good Comptroller’s opinion of his own legal learning, has laid the foundation of much error.
                    I have recommended Mr. Wardell’s case to the Collector of New-York.
                    There is nothing new here. I presumed that you would not return to Washington until some accounts from our Commissioners reached us. If your health improves at Montpelier, I should be sorry to see you hasten

your return, as I am not aware of any immediate pressure of business. I am, Dear Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                